This is an appeal from a judgment of the county court of Cook county against the appellant, the Peoples Gas Light and Coke Company, and in favor of the People of the State of Illinois, in the amount of $671,561.49 for alleged unpaid personal property taxes for the year 1931. *Page 436 
The errors assigned and argued are identical with those inPeople v. Commonwealth Edison Co. (ante, p. 260.) For the reasons therein stated the judgment of the county court of Cook county is reversed.
Judgment reversed.
SHAW and WILSON, JJ., dissenting.